DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 16 “a second end being located opposite to the holder relative to the first end” is not clearly defined since a direction in which to be opposite is not stated.
In claim 3, “the wall is located upstream of the  base portion in the moving direction” in not clearly defined since a moving direction of the belt is rotational and a reference point is not stated.
In claims 7, 15, and 19, “the upstream pad being located upstream of the downstream pad in the moving direction” in not clearly defined since a moving direction of the belt is rotational and a reference point is not stated.
In claim 8, “a second side opposite to the first side” is not clearly defined since a point of reference or direction to be “opposite” from is not stated.
In claim 16, the term “spaced apart” is not clearly defined since a degree and reference point or direction of such spacing is not stated.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8-11, 13, 14, 16, 17 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by US 2015/0078768 to Yamaguchi et al..

Regarding claims 8-11, 13 and 14 Yamaguchi teaches:
(claim 8)	A device 3 for an image forming apparatus, comprising: 
a rotator 32 having a rotation axis; 
a belt 31; 
a nip forming member 34 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip N; 
a holder 392 having a first (right) side holding the nip forming member; 
a first stay 393 supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator [0057]; 
a second stay 45 positioned upstream of the first stay in a moving direction of the belt at the nip, the moving direction being perpendicular to the width direction; and 3U.S. Patent Application Serial No. 17/187,960 Reply to Office Action of February 11, 2022
a connector (i.e. fastener, screw) connecting the first stay to the second stay [0093, 0095]; 
wherein the first stay includes (see annotated FIG.7 below): 
a base portion that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end, the base portion being configured to support the holder in a direction in which the base portion extends; and 
a bend portion that extends from the second end of the base portion, the bend portion including an upstream wall (including slots 393a), the upstream wall extending parallel to the base portion, 
	wherein the upstream wall and the second stay overlap in the moving direction, and 
	wherein the holder includes a second (left) side opposite the first side that extends in the moving direction, and the first end of the base portion directly contacts the second side of the holder; 
(claim 9)	wherein the base portion of the first stay extends in a certain direction (vertically, in the figure above) perpendicular to each of the width direction and the moving direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall in the moving direction.  
(claim 10)	wherein the upstream wall includes a first end and a second end, the first end being closer to the holder than the second end, and wherein the first end of the upstream wall is farther from the holder than the first end of the base portion;


    PNG
    media_image1.png
    714
    700
    media_image1.png
    Greyscale
[AltContent: textbox (first end of base portion)][AltContent: textbox (second end of base portion)][AltContent: textbox (second side of holder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second end of upstream wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (bend portion)][AltContent: arrow][AltContent: textbox (first end of upstream wall)][AltContent: arrow]
 (claim 11)	wherein the second stay includes a base portion 457 and an extension portion 458, the base portion extending parallel to the upstream wall, the extension portion extending toward the first stay from an end of the base portion (FIG.8);
(claim 13)	wherein the connector extends through each of the first stay and the second stay [0093];
(claim 14)	wherein the second stay is configured to contact the holder (see slope 454); and
(claim 20)	wherein the nip forming member includes a pad supported by the holder, and wherein the base portion of the first stay overlaps the pad in a direction in which the base portion extends [0052].
Regarding claims 16 and 17 Yamaguchi teaches:
(claim 16)	A device 3 for an image forming apparatus, comprising: 
a rotator 32 having a rotation axis; 
a belt 31; 
a nip forming member 34 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip N; 
a holder 392 holding the nip forming member; 
a first stay 393 supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator [0057]; 
wherein the first stay includes (see annotated FIG.7 below): 
a base portion that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end; and 
a bend portion integrally formed with the base portion that extends from the second end of the base portion, the bend portion including an upstream wall, the upstream wall extending toward the holder, Reply to Office Action of February 11, 2022
wherein the upstream wall includes a first end and a second end, the first end being closer to the holder than the second end, 
wherein the upstream wall extends toward the holder, and 
wherein the first end of the upstream wall is farther from the holder than the first end of the base portion; 
(claim 17)	wherein the base portion of the first stay extends in a certain direction (vertically, in the figure above) perpendicular to each of the width direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078768 to Yamaguchi et al..
Regarding claims 12 and 18, Yamaguchi does not explicitly disclose the first stay comprising a metal.  Examiner takes Official Notice that a stay in a fixing device to comprise a metal is widely prevalent and in common use in the electrophotographic field, as evidenced by references of record, as to robustly provide the necessary rigidity at high temperatures and would therefore have been obvious to a person skilled in the art before the effective filing date of the claimed invention.  Additionally, using hemming to create a bend portion in a stay is deemed a matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed bent was significant. 

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078768 to Yamaguchi et al., as applied to claims 8 and 16 above, and further in view of US 10,365,596 to Tanaka.
Yamaguchi does not explicitly disclose the nip forming member (i.e. nip formation pad 34) including an upstream and a downstream pad.
Tanaka discloses a fixing device wherein the nip forming member includes an upstream pad (85B) and a downstream pad (85A), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad (Fig.13A).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi to comprise an
upstream pad and a downstream pad, the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad, for at least the purpose of increased flexibility in controlling a 
nipping pressure and shape. With this modification it follows that the first end of the base portion is closer to the downstream pad than the upstream pad.  

Response to Arguments
Applicant’s arguments, see page 1, filed 08/29/2022, with respect to Takahashi have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Applicant's arguments, see page 2, filed 08/29/2022, with respect to Yamaguchi  have been fully considered but they are not persuasive. 
Regarding claim 8, Applicant argues that “the first end of the base portion of Yamaguchi (…) does not directly contact a second side of the nip formation pad support 392”.  The claimed first side and second side of the holder are no particularly defined in terms of special reference points; thus in applying Yamaguchi to claim 8, they are being interpreted as right and left sides in the annotated figure above.  Such interpretation thus meets the claim language.
Regarding claim 16, Applicant argues that Yamaguchi fails to teach “the first end of the upstream wall  spaced apart from the holder”.  The recitation “spaced apart” without a frame of reference is broadly interpreted to include any part of the first end spaced from any part of the holder. Since both the first end and the holder are three-dimensional elements, there is at least h element that meet the claim language.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852